Title: To Benjamin Franklin from Joseph Priestley, 10 July 1782
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Birmingham 10 July 1782
I am far from meaning [to] trouble you with letters of recommendation for English Travellers. The bearer of this, Dr Stokes, is a promising young man, who will think himself happy in getting only a sight of you, and in this I hope you will have no objection to indulge him. I have given him letters to other persons, who, I hope, will shew him such civilities as may be useful to him.

I hope you have received a letter I wrote to you lately, in answer to the [ver]y obliging one with which you favo[red me]. The sun has hardly shone in [one word missing] country since, so that I have not been [a]ble to prosecute my late experiments and I am afraid that, in the political hemisphere, the gleam of sunshine [we] had some time ago, is almost leaving us. We who have no influence, must wait the issue, with as much patience as we can.
With the most perfect esteem I am Dear Sir Yours sincerely
J Priestley
 
Addressed: To / Dr Franklin / Paris
Notation: Priestley 10. July 1782.
